[Cite as Seoud v. Bessil, 2016-Ohio-8415.]
                            STATE OF OHIO, MAHONING COUNTY

                                  IN THE COURT OF APPEALS

                                        SEVENTH DISTRICT


MICHELLE SEOUD                                )    CASE NO. 15 MA 0090
                                              )
        PETITIONER-APPELLEE                   )
                                              )
VS.                                           )    OPINION
                                              )
JOHNNY BESSIL                                 )
                                              )
        RESPONDENT-APPELLANT                  )

CHARACTER OF PROCEEDINGS:                          Civil Appeal from the Court of Common
                                                   Pleas, Domestic Relations Division, of
                                                   Mahoning County, Ohio
                                                   Case No. 06 FS 13

JUDGMENT:                                          Affirmed.

APPEARANCES:

For Petitioner-Appellee:                           Atty. John Caroline
                                                   Mahoning County Child Support
                                                   Enforcement Agency
                                                   345 Oakhill Ave
                                                   Youngstown, Ohio 44503
                                                   No Brief Filed

For Respondent-Appellant:                          Atty. Jan R. Mostov
                                                   4822 Market St., Suite 230
                                                   Boardman, Ohio 44512


JUDGES:

Hon. Cheryl L. Waite
Hon. Gene Donofrio
Hon. Mary DeGenaro
                                                   Dated: December 23, 2016
[Cite as Seoud v. Bessil, 2016-Ohio-8415.]
WAITE, J.


        {¶1}     Appellant Johnny Bessil appeals a June 2, 2015 Mahoning County

Common Pleas Court decision finding him in contempt for failure to pay child support.

Appellant argues that the trial court abused its discretion by imposing a thirty-day jail

sentence when he substantially complied with the purge conditions and is financially

unable to fully comply. For the reasons provided, Appellant’s arguments are without

merit and the judgment of the trial court is affirmed.

                                  Factual and Procedural History

        {¶2}     Appellant and Appellee Michelle Seoud lived in New York together as a

married couple. On March 9, 1999, a New York court’s judgment entry terminated

their marriage. As part of the parties’ oral stipulations, Appellee was given custody of

their two minor children. Appellant also stipulated that his child support payments be

increased from $50 per week to $60 per week.               On March 22, 2003, the court

ordered that his payment increase to $66 per week based on a cost of living

adjustment. The increase took effect on May 30, 2003.

        {¶3}     Sometime thereafter, Appellant moved to Mahoning County. On July

20, 2006, Mahoning County Child Support Enforcement Agency (“MCCSEA”) filed a

“UIFSA” motion for Registration Enforcement Only.                  According to the motion,

Appellant had not made a child support payment since July 13, 2005 and, Appellant

owed $20,638.00 in arrearage. Neither party contested the filing. Consequently, on

November 29, 2006, the foreign support order became enforceable in Ohio.

        {¶4}     On March 16, 2007, Appellant filed a motion for recalculation of child

support with the Mahoning County Common Pleas Court. The trial court ruled that,
                                                                                      -2-

according to Ohio law, only a New York court could modify the order since Appellee

and the two children resided in New York. Shortly thereafter, Appellant’s driver’s

license was suspended due to his failure to pay child support. On June 6, 2007,

Appellant filed a motion to reinstate his driver’s license and to set child support

arrearage payments. At the hearing, Appellant requested that the court reduce his

arrearage payments from $57 per month to $10 per month. Appellant stated that his

monthly income was $300 and he paid $100 to rent a space for his work, leaving him

with little income to pay his remaining bills. Appellant informed the court that he filed

paperwork with a New York court seeking modification of his child support

obligations; however, the process was moving slowly. The trial court granted the

motion and lowered his monthly arrearage payment to $10 per month, in addition to

the $66 weekly support payment.

       {¶5}   After a series of hearings where Appellee failed to appear either in

person or by telephone, the trial court acknowledged its frustration with the lack of

cooperation from Appellee and the New York courts regarding the contempt charge.

On September 16, 2010, the court dismissed the charge due to lack of cooperation.

On February 24, 2014, a second motion seeking contempt was filed. A hearing was

held. Again, Appellant testified and Appellee failed to appear either personally or by

telephone. The court scheduled a second hearing and ordered Appellee to appear

either personally or by telephone. On June 26, 2014, a hearing was held where

Appellee appeared by telephone.         Both parties testified.    Appellant’s counsel
                                                                                   -3-

objected to Appellee’s testimony, however, as she refused to provide her address,

employment information, and failed to cooperate with his cross-examination.

      {¶6}   On July 18, 2014, the magistrate found Appellant guilty of contempt and

sentenced him to thirty days in jail. The court suspended the sentence in order to

give Appellant time to satisfy the following purge conditions:       (1) resume his

obligation to pay $66 of child support per week, (2) seek supplemental employment,

and (3) establish a bank account to allow child support to be held through a wage

withholding order.   Appellant filed objections to the magistrate’s decision.     On

November 26, 2014, the trial court overruled Appellant’s objections and scheduled a

compliance hearing for December 29, 2014.

      {¶7}   On January 2, 2015, the magistrate determined that Appellant failed to

satisfy the purge conditions.   In his decision, the magistrate acknowledged that

Appellant had made the following payments since the contempt finding:          $50 in

September of 2014; $50 in October of 2014; $0 in November of 2014; and $130 in

December of 2014. (1/2/15 J.E.) The court scheduled a second hearing for February

26, 2015, to give Appellant more time to meet the first condition, payment of child

support.

      {¶8}   On March 4, 2015, the magistrate issued a decision after a second

compliance hearing. As to the first condition, the magistrate found that Appellant had

paid a little more than half of his monthly $286 obligations ($50 in September, $50 in

October, no payments in November, $130 in December, $330 in January, and

$133.32 in February). (3/4/15 J.E.) In regard to the second condition, the magistrate
                                                                                    -4-

found that while Appellant had obtained supplemental employment; it was

insufficient.   Appellant failed completely to abide by the third condition, as the

magistrate found that Appellee did not dedicate a bank account for the withholding of

child support. (3/4/15 J.E.) Accordingly, the magistrate imposed a thirty-day jail

sentence.

       {¶9}     On March 12, 2015, Appellant filed a pro se objection to the

magistrate’s decision.    Appellant argued that he had paid $244, not $133.32 in

February. Appellant also argued that he opened a dedicated bank account on March

9, 2015. He noted that he is filing paperwork in New York to contest paternity and to

seek modification of child support.

       {¶10} On April 29, 2015, the trial court overruled Appellant’s objections and

adopted the magistrate’s March 4, 2015, decision. Procedurally, the court noted that

Appellant presented new evidence within his written objections and failed to file

transcripts or an affidavit. Regardless, the trial court found that Appellant failed to

meet his payment obligations. The court noted that even if Appellant is correct that

he paid $244 instead of $133.32 in February, his payment was still insufficient. The

court further found that Appellant did not establish the bank account until after the

compliance hearing.

       {¶11} On May 11, 2015, Appellant filed a motion to amend his sentence. In

lieu of his thirty-day jail sentence, Appellant requested either a lower sentence or a

fine with electronic monitoring or house arrest. Three days later, Appellant filed a

motion for stay of execution while his motion to amend sentence was pending; the
                                                                                    -5-

stay was granted. On June 2, 2015, the trial court denied his motion to amend his

sentence based on finding that he failed to purge himself of contempt in a timely

manner. Appellant has timely appealed the June 2, 2015 entry. It is noted that

Appellee failed to file a response brief.

       {¶12} On June 11, 2015, Appellant filed a motion for emergency stay of

execution of sentence pending appeal with this Court. We granted a temporary stay

pending a hearing. After hearing, however, we denied Appellant’s motion. Appellant

filed a motion to reconsider and request for an oral hearing, which was also denied.

Although he was unsuccessful in his motions for a stay, Appellant has stated that he

has not yet served his jail sentence.

                              ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED WHEN IT IMPOSED A THIRTY-DAY JAIL

       SENTENCE ON MR. BESSIL FOR CONTEMPT, DESPITE HIS

       UNCONTROVERTED TESTIMONY AT THE HEARING THAT HE

       COULD NOT AFFORD TO PAY CHILD SUPPORT IN THE SUM OF

       $286 PER MONTH.

       {¶13} Appellant argues that he has substantially complied with the trial court’s

purge conditions. To the extent that he has not fully complied, Appellant argues that

inability to pay child support is a recognized defense in Ohio. As he presented

unchallenged evidence that he cannot afford his child support, he argues that the trial

court abused its discretion in sentencing him to a jail term.
                                                                                      -6-

       {¶14} A finding of contempt is entered when a party “disagrees or disobeys an

order or command of judicial authority.” Spickler v. Spickler, 7th Dist. No. 01 CO 52,

2003-Ohio-3553, ¶ 38, citing First Bank of Marietta v. Mascrete, Inc., 125 Ohio

App.3d 257, 263, 708 N.E.2d 262 (4th Dist.1998). “A court has inherent as well as

statutory authority to punish a party for contempt.” Spickler, supra, at ¶ 40, citing

Zakany v. Zakany, 9 Ohio St. 3d 192, 459 N.E.2d 870 (1984).

       {¶15} Based on the purpose of the sanction, contempt is either classified as

civil or criminal. State v. Wright, 7th Dist. Nos. 12 MA 143, 12 MA 144, 2014-Ohio-

775, ¶ 10, citing State v. Kilbane, 61 Ohio St. 2d 201, 205, 400 N.E.2d 386 (1980). If

the intent of the sanction is to coerce the contemnor to comply with a court order, the

contempt proceeding is classified as civil. Wright, supra, at ¶ 10, citing Kilbane,

supra, at 204-205. On the other hand, if the intent of the sanction is punitive in

nature to vindicate the court’s authority, then the contempt proceeding is classified as

criminal. Id.

       {¶16} When a proceeding is classified as civil, “the punishment is conditional,

and for this reason the contemnor is said to carry the keys of his prison in his pocket.”

Burke v. Burke, 7th Dist. No. 13 MA 24, 2014-Ohio-1402, ¶ 6, citing Pugh v. Pugh, 15
Ohio St. 3d 136, 139, 472 N.E.2d 1085 (1984). “The condition for terminating the

contempt sanction is referred to as the purge condition.” Burke at ¶ 6, citing Liming

v. Damos, 133 Ohio St. 3d 509, 2012-Ohio-4773, 979 N.E.2d 297, ¶ 16.

       {¶17} In order for a court to find a person guilty of civil contempt, there must

be clear and convincing evidence demonstrating the contempt. Fallot v. Fisher, 7th
                                                                                   -7-

Dist. No. 99 CA 61, 2000 WL 1847673, *2 (Dec. 12, 2000), citing Sancho v. Sancho,

114 Ohio App. 3d 636, 642, 683 N.E2d 849 (3d Dist.1996). On appeal, a finding of

civil contempt is reviewed for an abuse of the discretion. In re Mapely, 7th Dist. No.

07 MA 36, 2008-Ohio-1180, ¶ 7, citing Holcomb v. Holcomb, 44 Ohio St. 3d 128, 541
N.E.2d 597 (1989). “The term ‘abuse of discretion’ connotes that the trial court’s

attitude was unreasonable, arbitrary, or unconscionable.” In re Mapely at ¶ 7, citing

Blackmore v. Blackmore, 5 Ohio St. 3d 217, 219, 450 N.E.2d 1140 (1983).

      {¶18} Appellant was found guilty of civil contempt and was given three purge

conditions. Beginning with the first, the trial court noted that while Appellant had

resumed his payments, these payments were insufficient.        Appellant argues that

although his payments were less than he is obligated to pay, he has substantially

complied with the condition.

      {¶19} Appellant correctly states that substantial compliance is a defense to a

contempt charge. See McCree v. McCree, 7th Dist. No. 08 MA 109, 2009-Ohio-

2639, ¶ 27, citing State ex rel. Curry v. Grand Valley Local Schools Bd. of Ed., 61
Ohio St. 2d 314, 315, 401 N.E. 925 (1980). However, “such compliance would not

preclude a finding of contempt.” Kurinec v. Kurinec, 8th Dist. No. 76505, 2000 WL
1231551, *4 (Aug. 31, 2000), citing Rose v. Rose, 10th Dist. Nos. 96APF15-1550,

96APF11-1550, 1997 WL 142718.

      {¶20} After the finding of contempt in July of 2014, Appellant made the

following payments:   $50 in September of 2014; $50 in October of 2014; $0 in

November of 2014; and $130 in December of 2014. (1/2/15 J.E., p. 2.) Although the
                                                                                     -8-

trial court found that he was not in compliance at the December 29, 2014 compliance

hearing, the court gave him an additional two months to comply.           At a second

compliance hearing on February 26, 2015, the trial court found that Appellant had

made the following payments since the December 29, 2014 hearing:               $330 in

January of 2015 and $133.32 in February. (3/4/15 J.E., p. 3.) While Appellant claims

in his brief that he paid $300 in March of 2015; $296 in April of 2015; and $1,750 in

May, these payments were made after the compliance hearing.                Aside from

Appellant’s own statement that he made these payments, there is no evidence to

support his claim within the record.

       {¶21} While Appellant’s $330 payment in January of 2015 was sufficient, his

$198 payment in February was not. In finding that Appellant failed to satisfy the

purge conditions, the court stressed that he failed to make a complete payment in

seven out of eleven months. (6/2/15 J.E., p. 1.) The court explained that Appellant

could not satisfy his obligations through payments that are “inconsistent, sporadic, or

in amounts that [Appellant] sees fit to pay.” (6/2/15 J.E., p. 2.) The court stated that

Appellant’s repeated nominal payments could not be cured by larger sporadic

payments. The trial court also noted that falling further behind in his payments was

problematic, as his arrearage had already reached $42,069.99 as of May, 2015.

(6/2/15 J.E., p. 1.) We agree with the trial court. Appellant’s incomplete and sporadic

payments are not enough to demonstrate substantial compliance.

       {¶22} Appellant also argues that inability to pay is a defense to a contempt

charge. See Liming, supra. However, the burden of proving such inability to pay is
                                                                                     -9-

held by the contemnor. Id. at ¶ 20, citing State ex rel. Cook v. Cook, 66 Ohio St. 566,

570, 64. N.E. 567 (1902). The contemnor “must go beyond a mere assertion of

inability and satisfy his burden of production on the point by introducing evidence in

support of his claim.” Liming, supra, at ¶ 21, citing U.S. v. Hayes, 722 F.2d 723, 725

(11th Cir.1984); U.S. v. Rylander, 460 U.S. 752, 757, 103 S. Ct. 1548, 75 L. Ed. 521

(1983).

      {¶23} When assessing a contemnor’s defense of an alleged inability to pay,

“the trial court is in the best position to evaluate the credibility of the alleged

contemnor in that regard and this court will not substitute its judgment for that of the

trial court in such a situation.” Kachmar v. Kachmar, 7th Dist. No. 12 MA 179, 2014-

Ohio-652, ¶ 15, citing Anderson v. Anderson, 7th Dist. No. 96 CO 21, 1998 WL
841068, *4 (Dec. 1, 1998).

      {¶24} Appellant testified at the June 26, 2014 hearing that he earned

approximately $700-$800 per month. (6/26/14 Hrg. Tr., p. 30.) He stated that he had

a potentially cancerous tumor, but did not believe that it would prevent him from

working. He testified that he is self-employed as a barber and does not have to pay

rent because he cuts his client’s hair at their houses. According to a March 18, 2014

judgment entry, Appellant previously testified that his wife is employed as a teacher.

He stated that they have a mortgage on their home but did not state what is owed on

the mortgage. He also stated that his wife owns a car but did not say whether the car

was being financed. He further testified that he and his current wife have two minor

children. However, the only physical evidence he presented as to his income or bills
                                                                                    -10-

is a May 9, 2015 letter from the “Pita Wrap” stating that Appellant has obtained

supplemental employment with their company and that he earns $8.50 per hour. The

letter also states that the company will deduct $286 per month from his pay for

purposes of his child support obligations.

       {¶25} Based on this limited evidence, Appellant has not met his burden of

proof. Appellant has failed to provide any documentary evidence demonstrating an

inability to pay child support. He testified that he earns $700-800 income in addition

to his wife’s employment and failed to present any evidence as to why he cannot

afford his $286 monthly child support obligation. Additionally, although the trial court

informed him on several occasions to seek modification of his child support obligation

in a New York court, Appellant apparently has not done so. He claimed to have filed

paperwork to modify his obligations with a New York court on several occasions;

however, he admitted in March of 2015 that he had not yet filed.

       {¶26} As to the second and third purge conditions, Appellant attempted to

satisfy only the condition that he obtain supplemental employment. Although he did

obtain supplemental employment, the trial court determined that it was insufficient.

The court explained that despite having two sources of income, Appellant was

apparently still unable to meet his obligations. As to the third condition, Appellant

had not established a bank account for the withholding of child support payments. It

was not until March 9, 2015, after the trial court’s decision, that Appellant established

this account.
                                                                                        -11-

       {¶27} As Appellant failed to produce evidence demonstrating an inability to

pay and he has failed to substantially comply with his child support obligations, we

find that the trial court did not abuse its discretion in sentencing him to a thirty-day jail

sentence. Accordingly, Appellant’s sole assignment of error is without merit and is

overruled.

                                        Conclusion

       {¶28} Appellant argues that the trial court abused its discretion when it found

that he had not purged himself of contempt and imposed a thirty-day jail sentence.

As Appellant failed to timely purge himself of contempt, the trial court did not abuse

its discretion in imposing a thirty-day jail sentence.           Accordingly, Appellant’s

arguments are without merit and the judgment of the trial court is affirmed.


Donofrio, P.J., concurs.

DeGenaro, J., concurs.